



Exhibit 10.1




FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of March 22, 2019 (this
“Amendment”), is among MERCURY GENERAL CORPORATION (the “Borrower”), the various
financial institutions parties hereto as lenders (collectively, the “Lenders”),
and BANK OF AMERICA, N.A., as administrative agent (the “Administrative Agent”)
and the L/C Issuer. Terms defined in the Credit Agreement (as defined below)
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.
WHEREAS, the Borrower, the Lenders, the L/C Issuer and the Administrative Agent
are parties to that certain Credit Agreement dated as of March 29, 2017 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and wish to amend the Credit Agreement as set
forth herein;
WHEREAS, the Borrower has requested (a) that the Administrative Agent and the
Lenders amend the Risk Based Capital Ratio covenant set forth in Section 7.11(d)
of the Credit Agreement to be 140% during the period commencing on January 1,
2019 and ending on June 30, 2019, solely with respect to Cal Auto, and (b)
otherwise amend the Loan Documents on the terms and conditions set forth below.
WHEREAS, the Lenders are willing to agree to such amendments subject to the
terms and conditions hereof;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:
SECTION 1.AMENDMENT TO SECTION 1.01 - DEFINED TERMS. Effective as of the
Amendment Effective Date (as hereinafter defined), Section 1.01 of the Credit
Agreement is hereby amended such that the following definitions are amended and
restated to read in full as follows or, to the extent such definitions are not
already included in such Section 1.01 of the Credit Agreement, to add such
definitions to such Section 1.01 of the Credit Agreement in the appropriate
alphabetical order:
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and





--------------------------------------------------------------------------------





Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in the implementation thereof
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.
“Collateral Account” has the meaning specified in Section 2.03(o).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code, and any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“First Amendment” means the First Amendment to Credit Agreement dated as of
March 22, 2019, among the Borrower, the Lenders party thereto, the
Administrative Agent and the L/C Issuer.
“First Amendment Effective Date” means the date upon which each of the
conditions to the effectiveness of the First Amendment have either been
satisfied or waived.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue Letters of Credit hereunder. The initial amount of the L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.01B. The Letter
of Credit Commitment of the L/C Issuer may be modified from time to time by
agreement between the L/C Issuer and the Borrower, and notified to the
Administrative Agent.
“L/C Disbursement” means a payment made by the L/C Issuer pursuant to a Letter
of Credit.
“L/C Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor in such capacity. The L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit,





--------------------------------------------------------------------------------





determined without regard to whether any conditions to drawing could be met at
that time, plus (b) the aggregate amount of all Unreimbursed Amounts, including
all L/C Borrowings. The L/C Obligations of any Lender at any time shall be its
Applicable Percentage of the total L/C Obligations at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Article 29(a) of the UCP or Rule 3.13 or Rule 3.14 of the
ISP or similar terms of the Letter of Credit itself, or if compliant documents
have been presented but not yet honored, such Letter of Credit shall be deemed
to be “outstanding” and “undrawn” in the amount so remaining available to be
paid, and the obligations of the Borrower and each Lender shall remain in full
force and effect until the L/C Issuer and the Lenders shall have no further
obligations to make any payments or disbursements under any circumstances with
respect to such Letter of Credit.
“Letter of Credit Fee” has the meaning specified in Section 2.03(j).
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.03(o) or Section 2.14(a)(i) or (a)(ii), an
amount equal to 105% of the Outstanding Amount of all L/C Obligations, and (iii)
otherwise, an amount determined by the Administrative Agent and the L/C Issuer
in their reasonable discretion.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).
“Unreimbursed Amount” has the meaning specified in Section 2.03(f).
“Withholding Agent” means the Borrower and the Administrative Agent.
SECTION 2.AMENDMENT TO SECTION 2.02. Effective as of the Amendment Effective
Date, the reference to “Sections 2.03(c) and 2.04(b)” in Section 2.02 of the
Credit Agreement is amended to be a reference to “Sections 2.03(f) and 2.04(b)”.
SECTION 3.AMENDMENT TO SECTION 2.03. Effective as of the Amendment Effective
Date, Section 2.03 of the Credit Agreement is amended and restated in its
entirety to read as follows:







--------------------------------------------------------------------------------





2.03    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
L/C Issuer, in reliance on the agreements of the Lenders set forth in this
Section 2.03, to issue (or to amend the terms and conditions, to extend the
terms and conditions, to extend the expiration date, to reinstate amounts paid,
or to renew an outstanding Letter of Credit), at any time and from time to time
during the Availability Period, Letters of Credit denominated in Dollars for its
own account or the account of any of its Subsidiaries in such form as is
acceptable to the Administrative Agent and the L/C Issuer in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Commitments.
(b)    Notice of Issuance, Amendment, Extension, Reinstatement or Renewal. To
request the issuance of a Letter of Credit (or the amendment of the terms and
conditions, extension of the terms and conditions, extension of the expiration
date, reinstatement of amounts paid, or renewal of an outstanding Letter of
Credit), the Borrower shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the L/C Issuer) to the L/C
Issuer and to the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, extension, reinstatement or
renewal, as the case may be, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, extended, reinstated
or renewed, and specifying the date of issuance, amendment, extension,
reinstatement or renewal (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with clause (d) of this
Section 2.03), the amount of such Letter of Credit, the name and address of the
beneficiary thereof, the purpose and nature of the requested Letter of Credit
and such other information as shall be necessary to prepare, amend, extend,
reinstate or renew such Letter of Credit. If requested by the L/C Issuer, the
Borrower also shall submit a letter of credit application and reimbursement
agreement on the L/C Issuer’s standard form in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application and reimbursement agreement or other agreement submitted
by the Borrower to, or entered into by the Borrower with, the L/C Issuer
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
If the Borrower so requests in any applicable Letter of Credit Application (or
the amendment of an outstanding Letter of Credit), the L/C Issuer may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit shall permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon by the Borrower and the L/C Issuer at the
time such Letter of Credit is issued. Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiration date not later than the date permitted pursuant to Section 2.03(d);
provided, that the L/C Issuer shall not (i) permit any such extension if (A) the
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its extended form
under the terms hereof (except that the expiration date may be extended to a
date that is no more than one year from the then-current expiration date) or (B)
it has received notice (which may be in writing or by telephone (if promptly
confirmed in writing)) on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (ii) be obligated to permit
such extension if it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
set forth in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
(c)    Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall
be issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (i) the aggregate
amount of the outstanding Letters of Credit issued by the L/C Issuer shall not
exceed its L/C Commitment, (ii) the aggregate L/C Obligations shall not exceed
the Letter of Credit Sublimit, (iii) the Lender Credit Exposure of any Lender
shall not exceed such Lender’s Commitment and (iv) the total Lender Credit
Exposures of all Lenders shall not exceed the total Commitments.
(i)    The L/C Issuer shall not be under any obligation to issue, amend, extend,
reinstate or renew any Letter of Credit if:





--------------------------------------------------------------------------------





(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;
(D)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(ii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(d)    Expiration Date. Each Letter of Credit shall have a stated expiration
date no later than the earlier of (i) the date twelve months after the date of
the issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then current expiration date of such Letter of Credit) and (ii) the date
that is five Business Days prior to the Maturity Date unless, in each case, all
Lenders have approved such other expiration date.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount or extending the expiration date
thereof), and without any further action on the part of the L/C Issuer or the
Lenders, the L/C Issuer hereby grants to each Lender, and each Lender hereby
acquires from the L/C Issuer, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this clause (e) in respect of
Letters of Credit is absolute, unconditional and irrevocable and shall not be
affected by any circumstance whatsoever, including any amendment, extension,
reinstatement or renewal of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely, unconditionally and irrevocably agrees to pay to the Administrative
Agent, for account of the L/C Issuer, such Lender’s Applicable Percentage of
each L/C Disbursement made by the L/C Issuer not later than 10:00 a.m. on the
Business Day specified in the notice provided by the Administrative Agent to the
Lenders pursuant to Section 2.03(f) until such L/C Disbursement is reimbursed by
the Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason, including after the Maturity Date. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.02 with respect to Loans made by such Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the L/C Issuer the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to Section
2.03(f), the Administrative Agent shall distribute such payment to the L/C
Issuer or, to the extent that the Lenders have made payments pursuant to this
clause (e) to reimburse the L/C Issuer, then to such Lenders and the L/C Issuer
as their interests may appear. Any payment made by a Lender pursuant to this
clause (e) to reimburse the L/C Issuer for any L/C





--------------------------------------------------------------------------------





Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such L/C Disbursement in accordance with the terms
of this Agreement (including Section 2.03(f) below).
Each Lender further acknowledges and agrees that its participation in each
Letter of Credit will be automatically adjusted to reflect such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit at each time such Lender’s Commitment is amended pursuant to
the operation of Section 2.13, as a result of an assignment in accordance with
Section 10.06 or otherwise pursuant to this Agreement.
If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(e), then, without limiting the
other provisions of this Agreement, the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause shall
be conclusive absent manifest error.
(f)    Reimbursement. If the L/C Issuer shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the L/C Issuer in
respect of such L/C Disbursement by paying to the Administrative Agent an amount
equal to such L/C Disbursement not later than 11:00 a.m. on (i) the Business Day
that the Borrower receives notice of such L/C Disbursement, if such notice is
received prior to 10:00 a.m. or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time, provided that, if such L/C Disbursement is not less than $500,000,
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.02 that such payment be financed with a
Borrowing of Base Rate Loans in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing of Base Rate Loans. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable L/C Disbursement, the payment then due from the Borrower in
respect thereof (the “Unreimbursed Amount”) and such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the date of payment
by the L/C Issuer under a Letter of Credit in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(f) may be given by telephone if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. With respect to any
Unreimbursed Amount that is not fully refinanced by a Borrowing of Base Rate
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse L/C
Disbursements and to repay each L/C Borrowing as provided in clause (f) of this
Section 2.03 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of:
(i)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document





--------------------------------------------------------------------------------





being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit required that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    payment by the L/C Issuer under a Letter of Credit against presentation
of a draft or other document that does not comply strictly with the terms of
such Letter of Credit; or any payment made by the L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
None of the Administrative Agent, the Lenders, the L/C Issuer, or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the L/C
Issuer or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of the L/C Issuer; provided that the
foregoing (i) is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement and (ii) shall not be construed
to excuse the L/C Issuer from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by Applicable Law)
suffered by the Borrower that are caused by the L/C Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the L/C Issuer (as finally determined by a court of competent jurisdiction),
the L/C Issuer shall be deemed to have exercised care in each such
determination, and that:
(i)    the L/C Issuer may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a certified true
copy marked as such or waive a requirement for its presentation;
(ii)    the L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;
(iii)    the L/C Issuer shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and





--------------------------------------------------------------------------------





(iv)    this sentence shall establish the standard of care to be exercised by
the L/C Issuer when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).
Without limiting the foregoing, none of the Administrative Agent, the Lenders,
the L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or any other Person, (ii) the L/C Issuer
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (iii) the L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to the L/C
Issuer.
(h)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued by the L/C Issuer, the rules of the ISP shall apply to each standby
Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(i)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(j)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand and (ii) computed on a quarterly basis in
arrears. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(k)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to the percentage separately agreed upon between the Borrower and the L/C
Issuer, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears Such fronting fee shall be due and
payable on the first Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.





--------------------------------------------------------------------------------





(l)    Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. The L/C Issuer shall
promptly after such examination notify the Administrative Agent and the Borrower
in writing of such demand for payment if the L/C Issuer has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the L/C Issuer and the Lenders with respect to any such L/C Disbursement.
(m)    Interim Interest. If the L/C Issuer for any Letter of Credit shall make
any L/C Disbursement, then, unless the Borrower shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to Base
Rate Loans; provided that if the Borrower fails to reimburse such L/C
Disbursement when due pursuant to clause (f) of this Section 2.03, then Section
2.07(b) shall apply. Interest accrued pursuant to this clause (m) shall be for
account of the L/C Issuer, except that interest accrued on and after the date of
payment by any Lender pursuant to clause (f) of this Section 2.03 to reimburse
the L/C Issuer shall be for account of such Lender to the extent of such
payment.
(n)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time
by written agreement between the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the L/C Issuer. From and after the
effective date of any such replacement, (i) the successor L/C Issuer shall have
all the rights and obligations of an L/C Issuer under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “L/C Issuer” shall be deemed to include such successor or any
previous L/C Issuer, or such successor and all previous L/C Issuer, as the
context shall require. After the replacement of the L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement (including, without
limitation, the right to receive any fees required to be paid pursuant to
Section 2.03(j)), but shall not be required to issue additional Letters of
Credit.
(o)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with L/C Obligations representing at least 66-2/3%
of the total L/C Obligations) demanding the deposit of cash collateral pursuant
to this clause (o), the Borrower shall immediately deposit into an account
established and maintained on the books and records of the Administrative Agent
(the “Collateral Account”) an amount in cash equal to the Minimum Collateral
Amount as of such date, provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) of Section 8.01. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. In addition, and without limiting the foregoing
or clause (d) of this Section 2.03, if any L/C Obligations remain outstanding
after the expiration date specified in said clause (d), the Borrower shall
immediately deposit into the Collateral Account an amount in cash equal to the
Minimum Collateral Amount as of such date.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to
reimburse the L/C Issuer for L/C Disbursements for which it has not been
reimbursed, together with related fees, costs, and customary processing charges,
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Obligations at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with L/C Obligations representing 66-2/3% of the total L/C
Obligations), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
(p)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse, indemnify and compensate the L/C Issuer hereunder for any and all
drawings under such Letter of Credit as if such Letter of Credit had been issued
solely for the account of the Borrower. The Borrower irrevocably waives any





--------------------------------------------------------------------------------





and all defenses that might otherwise be available to it as a guarantor or
surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
(q)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
SECTION 4.AMENDMENT TO SECTION 2.08. Effective as of the Amendment Effective
Date, the reference to “subsections (h) and (i) of Section 2.03” in Section 2.08
of the Credit Agreement is amended to be a reference to “subsections (j) and (k)
of Section 2.03”.


SECTION 5.AMENDMENT TO SECTIONS 3.01(a) - 3.01(c). Effective as of the Amendment
Effective Date, Sections 3.01(a) through 3.01(c) of the Credit Agreement are
amended and restated in their entirety to read as follows:
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law.
For purposes of this Section 3.01, the term “Applicable Law” includes FATCA. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification.
(i)    Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(ii)    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (c)(ii).
SECTION 6.AMENDMENT TO SECTION 3.03. Effective as of the Amendment Effective
Date, Section 3.03 of the Credit Agreement is amended and restated in its
entirety to read as follows:


3.03    Inability to Determine Rates.





--------------------------------------------------------------------------------





(a)    If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan and (y) the circumstances described in Section 3.03(c)(i) do not
apply (in each case with respect to this clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (or, in the case of a determination
by the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of, or conversion to or continuation of, Base Rate Loans in the amount
specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.03(a),
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(iii) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 2:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment. Such LIBOR





--------------------------------------------------------------------------------





Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Administrative
Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
SECTION 7.AMENDMENT TO SECTION 5.12. Effective as of the Amendment Effective
Date, Section 5.12 of the Credit Agreement is amended to add a new subsection
(d) to Section 5.12 of the Credit Agreement, following subsection (c) of such
Section 5.12 of the Credit Agreement, which such new subsection (d) shall read
in its entirety as follows:


(d)    The Borrower represents and warrants as of the First Amendment Effective
Date that, assuming that the funds used by the Lenders and L/C Issuer to fund
the Loans and Letters of Credit provided by the Lenders and L/C Issuer pursuant
to this Agreement are not proceeds of “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans, the Borrower
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with the Loans, any Letter of Credit or the
Commitments.
SECTION 8.AMENDMENT TO SECTION 5.15. Effective as of the Amendment Effective
Date, Section 5.15 of the Credit Agreement is amended to add the following
sentence to the end of such Section 5.15.


As of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
material respects.
SECTION 9.AMENDMENT TO SECTION 5.20. Effective as of the Amendment Effective
Date, Section 5.20 of the Credit Agreement is amended and restated in its
entirety to read as follows:


5.20    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
SECTION 10.AMENDMENT TO SECTION 6.02. Effective as of the Amendment Effective
Date, Section 6.02 of the Credit Agreement is amended to (a) delete the word
“and” at the end of subsection (h) of Section 6.02, (b) amend and restate
subsection (i) of Section 6.02, and (c) add a new subsection (j) to Section
6.02, which such subsections (i) and (j) shall read in full as follows:


(i)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and
(j)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
SECTION 11.AMENDMENT TO SECTION 7.11(d). Effective as of the Amendment Effective
Date, Section 7.11(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:







--------------------------------------------------------------------------------





(d)    Risk Based Capital Ratio. The Borrower shall not permit the Risk Based
Capital Ratio of (i) Cal Auto to be less than (A) 140% during the period
commencing on January 1, 2019 and ending on June 30, 2019 and (B) 200% at all
other times, or (ii) MCC or any other Material Insurance Subsidiary other than
Cal Auto to be less than 200%.
SECTION 12.AMENDMENT TO SECTION 9.06(d). Effective as of the Amendment Effective
Date, the reference to “Section 2.03(c)” in Section 9.06(d) of the Credit
Agreement is amended to be a reference to “Section 2.03”.


SECTION 13.AMENDMENT TO SECTION 9.09(a). Effective as of the Amendment Effective
Date, the reference to “Sections 2.03(h) and (i), 2.08 and 10.04” in Section
9.09(a) of the Credit Agreement is amended to be a reference to “Sections
2.03(j) and (k), 2.08 and 10.04”.


SECTION 14.AMENDMENT TO ARTICLE IX - ADDITION OF SECTION 9.10. Effective as of
the Amendment Effective Date, Article IX of the Credit Agreement is hereby
amended to add a new Section 9.10 thereto, following Section 9.09 of such
Article IX of the Credit Agreement, which such new Section 9.10 shall read in
its entirety as follows which shall read in full as follows:
9.10    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any Subsidiary of the
Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, any Letter of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, each Letter of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
each Letter of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, each
Letter of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, each Letter of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any Subsidiary of the Borrower, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, each Letter of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).





--------------------------------------------------------------------------------





SECTION 15.AMENDMENT TO SECTION 10.01. Effective as of the Amendment Effective
Date, the phrase “No amendment or waiver” in the first paragraph of Section
10.01 is amended to be the phrase “Subject to Section 3.03(c), no amendment or
waiver”.


SECTION 16.AMENDMENT TO SECTION 10.02. Effective as of the Amendment Effective
Date, the phrase “or sent by facsimile as follows” in the first paragraph of
Section 10.02 is amended to be the phrase “or sent by facsimile or electronic
mail as follows”.


SECTION 17.AMENDMENT TO SECTION 10.04(a). Effective as of the Amendment
Effective Date, the phrase “issuance, amendment, renewal or extension of any
Letter of Credit” in the first paragraph of Section 10.04(a) is amended to be
the phrase “issuance, amendment, extension, reinstatement or renewal of any
Letter of Credit”.


SECTION 18.AMENDMENT TO SECTION 10.04(b). Effective as of the Amendment
Effective Date, Section 10.04(b) of the Credit Agreement is amended and restated
in its entirety to read as follows:
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(b), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
SECTION 19.AMENDMENT TO SECTION 10.06(f). Effective as of the Amendment
Effective Date, the reference to “Section 2.03(c)” in Section 10.06(f) of the
Credit Agreement is amended to be a reference to “Section 2.03”.


SECTION 20.AMENDMENT TO SECTION 10.07. Effective as of the Amendment Effective
Date, the first paragraph of Section 10.07 of the Credit Agreement (excluding
the title of such Section 10.07) is amended and restated in its entirety to read
as follows:
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the NAIC),
(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process; provided that the Person who is required to make such
disclosure pursuant to a subpoena or similar legal process shall, to the extent
reasonably practical, provide notice thereof to the Borrower and an opportunity
to challenge such subpoena or legal process, as applicable; provided, further,
that such Person shall not be liable for failure to provide such notice, (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any





--------------------------------------------------------------------------------





other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.13(c) or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facility provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the application, issuance, publishing and monitoring of CUSIP numbers or
other market identifiers with respect to the credit facility provided hereunder,
(h) with the prior written (which may be in the form of an e-mail) consent of
the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.07, (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower and its Subsidiaries, unless the Administrative Agent, the L/C
Issuer any Lender or any of their respective Affiliates obtains such information
with knowledge that the source is violating a confidentiality agreement with the
Borrower and its Subsidiaries, or (z) is independently discovered or developed
by a party hereto without utilizing any Information received from the Borrower
or violating the terms of this Section 10.07. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent, the Arranger, the other agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
SECTION 21.AMENDMENT TO SECTION 10.13. Effective as of the Amendment Effective
Date, Section 10.13 of the Credit Agreement is amended to add the following two
paragraphs to Section 10.13 of the Credit Agreement as the last two paragraphs
of such Section 10.13, which such two additional paragraphs shall read in their
entirety as follows:


Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 10.13 to the contrary, (i) the Lender
that acts as the L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Lender (including the furnishing of a backstop standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced hereunder except in accordance with the terms of Section 9.06.
SECTION 22.REFERENCES TO IRS FORM W-8BENE. Effective as of the Amendment
Effective Date, each reference to “IRS Form W-8BENE” in the Credit Agreement,
the exhibits to the Credit Agreement and the other Loan Documents, is hereby
amended to be a reference to “IRS Form W-8BEN-E”.


SECTION 23.ADDITION OF SCHEDULE 2.01B. The Credit Agreement is hereby amended to
include a new Schedule 2.01B (Letter of Credit Commitments) as a schedule to the
Credit Agreement, which such Schedule 2.01B shall be in the form attached to
this Amendment as Schedule 2.01B.


SECTION 24.AMENDMENTS TO EXHIBIT C. Exhibit C (Form of Compliance Certificate)
to the Credit Agreement is hereby amended and replaced in its entirety with the
form of Exhibit C attached to this Amendment as Exhibit C.


SECTION 25.CONDITIONS PRECEDENT. This Amendment shall become effective on the
date (the “Amendment Effective Date”) when
(a)The Administrative Agent shall have received this Amendment, duly executed by
the Borrower, the Administrative Agent and the Lenders;
(b)Each Lender that has reasonably requested documentation and other information
with respect to the Borrower in connection with applicable “know your customer”
and anti-money-laundering rules and regulations,





--------------------------------------------------------------------------------





including, without limitation, the PATRIOT Act, shall have received such
documentation and information from the Borrower and be reasonably satisfied with
such documentation and information;
(c)The Borrower shall have delivered, to each Lender that has requested a
Beneficial Ownership Certification in relation to the Borrower, a Beneficial
Ownership Certification in relation to the Borrower; and
(d)The Borrower shall have paid all fees required to be paid, and all expenses
for which invoices have been presented, on or before the date hereof.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 25, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Amendment Effective Date specifying its objection thereto.
SECTION 26.REPRESENTATIONS AND WARRANTIES. To induce the Lenders, the L/C Issuer
and the Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent, the L/C Issuer and each
Lender as follows:


1.Due Authorization, Non‑Contravention, etc. The execution, delivery and
performance by the Borrower of this Amendment have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of the Borrower’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries, which could reasonably be
expected to have a Material Adverse Effect, or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which the
Borrower or its property is subject; or (c) violate any Law.
2.Government Approval, Regulation, etc. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Amendment; except for approvals, consents,
exemptions, authorizations, actions, notices or filings (i) which have already
been obtained or made or (ii) for which the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect and such failure could
be cured without unreasonable delay or cost.
3.Validity, etc. This Amendment has been duly executed and delivered by the
Borrower. This Amendment constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.
4.No Default or Event of Default. No Default or Event of Default has occurred
and is continuing or will result from the execution and delivery or
effectiveness of this Amendment.
5.Representations and Warranties. The representations and warranties of the
Borrower contained in Article V of the Credit Agreement (as amended hereby) and
in the other Loan Documents are true and correct in all material respects as of
the Amendment Effective Date, with the same effect as though made on such date
(unless stated to relate solely to an earlier date (excluding the reference to
the Closing Date set forth in the first line of Article V of the Credit
Agreement), in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).


SECTION 27.MISCELLANEOUS.


1.Continuing Effectiveness, etc. This Amendment shall be deemed to be an
amendment to the Credit Agreement, and the Credit Agreement, as amended hereby,
and all other Loan Documents shall remain in full force and effect and each is
hereby ratified, approved and confirmed in each and every respect. After the
effectiveness of this Amendment in accordance with its terms, all references to
the Credit Agreement in the Loan Documents or in any other document, instrument,
agreement or writing shall be deemed to refer to the Credit Agreement as amended
hereby.
2.Payment of Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees and out‑of‑pocket expenses of counsel to the Administrative
Agent) in connection with the negotiation, preparation, execution and delivery
of this Amendment.
3.Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
4.Headings. The various headings of this Amendment are inserted for convenience
only and shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.
5.Execution in Counterparts. This Amendment may be executed by the parties
hereto in several counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed to be an original and all of





--------------------------------------------------------------------------------





which shall constitute together but one and the same agreement. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic “.pdf” file shall be effective as delivery of a manually executed
counterpart hereof.
6.Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
7.Successors and Assigns. Subject to any restrictions on assignment contained in
the Credit Agreement, the Credit Agreement and this Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
[Signatures follow]






IN WITNESS WHEREOF, the undersigned have duly executed this First Amendment to
Credit Agreement as of the date first set forth above.
MERCURY GENERAL CORPORATION




By:    /s/ THEODORE R. STALICK
Name:    Theodore R. Stalick
Title:    Senior Vice President and
Chief Financial Officer




BANK OF AMERICA, N.A.,
as Administrative Agent




By:    /s/ AAMIR SALEEM
Name:    Aamir Saleem
Title:    Vice President






bank of america, n.a.,
as the L/C Issuer and a Lender




By:    /s/ SHARAD BHATT
Name:    Sharad Bhatt
Title:    Senior Vice President






WELLS FARGO BANK,
NATIONAL ASSOCIATION, as a Lender




By:    /s/ KEVIN GORDON
Name:    Kevin Gordon
Title:    Senior Vice President



















--------------------------------------------------------------------------------







SCHEDULE 2.01B


LETTER OF CREDIT COMMITMENTS


SCHEDULE 2.01b


LETTER OF CREDIT COMMITMENTS




Lender
Letter of Credit Commitment
Bank of America, N.A.
$10,000,000
Total
$10,000,000








